Citation Nr: 9930573	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected intervertebral disc syndrome, currently 
rated 20 percent.  

2.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected disability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1975, and from March 1984 to August 1995.


FINDINGS OF FACT

1.  The current symptoms and manifestations of the veteran's 
back disability include indicia of moderate intervertebral 
disc syndrome, recurring attacks.  

2.  The current symptoms and manifestations of the veteran's 
right knee disability include subjective complaints of pain 
unsupported by objective evidence of a knee disability.  


CONCLUSIONS OF LAW

1.  A disability rating of more than 20 percent is not 
warranted for the veteran's service-connected intervertebral 
disc syndrome.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5294, 5295 (1999).  

2.  An increased (compensable) rating for the veteran's 
service-connected right knee disability is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 4.7, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from March 1972 to December 
1975, and from March 1984 to August 1995.  In September 1995 
he filed a claim seeking service connection for back and 
right knee injuries.  At a VA compensation and pension 
examination conducted in October 1995 the veteran complained 
of back pain approximately every ten days, and sometimes if 
he sneezed.  He reported right knee pain, especially when 
ascending stairs.  Examination revealed lumbosacral sprain 
and chondromalacia of the right knee.  The symptoms 
attributed by the examiner to the back disability included 
pain in the entire lumbar area, but no scoliosis and no 
muscle spasm.  Forward bending to 90 degrees was noted, 
backward extension was possible to 20 degrees with 
discomfort, with 35 degrees flexion to each side with 
discomfort when flexing to the right.  Rotation to the right 
was 47 degrees and 50 degrees to the left.  Gait was normal, 
and the veteran could tiptoe and heel walk.  Squatting 
yielded back pain, but permitted a full squat.  Ankle and 
knee jerks were good, as was motor functioning of both lower 
extremities.  Pin prick was intact in both lower extremities, 
good dorsiflexion and plantar extension of both big toes was 
present, as was a negative Lasegue's sign.  X-rays were 
interpreted as showing an unremarkable lumbosacral spine.  

The symptoms attributed to the right knee disability included 
less crepitus than present in the left knee.  No tenderness 
on palpation of the joint line nor the patella, nor movement 
of the patella were detected.  No instability was noted and 
both knees flexed to 125 degrees.  The conclusion was an 
essentially normal knee upon examination on that date.  X-
rays were interpreted to show no fracture or other bony 
abnormality.  

In a rating decision dated in November 1995, service 
connection was granted for lumbosacral strain and the 
disability was assigned a 10 percent rating under Diagnostic 
Code 5295.  Service connection was also granted for 
chondromalacia of the right knee, assigned a noncompensable 
rating under Diagnostic Code 5257.  The veteran expressed 
disagreement with the ratings assigned, pointing out his 
activities are severely limited by back and right knee pain.  
In a Statement of the Case provided to him in December 1996 
it was explained that a 10 percent rating was appropriate for 
his back, and a noncompensable rating was appropriate for his 
knee because he exhibited full, painless range of motion, no 
joint heat and no joint instability.  In January 1997 the 
veteran filed a substantive appeal in which he requested a 
hearing before a hearing officer at the RO.  The hearing was 
scheduled for March 1997, but was rescheduled to April 1997 
at the veteran's request.  At the hearing he testified that 
he suffers intervertebral disc syndrome as the result of his 
lumbosacral strain, and the rating of the resulting 
disability should include consideration of the symptoms of 
that disorder as well.  He reported suffering from back 
spasms approximately once per week, that he can bend over but 
only very slowly, that raising his legs frequently causes 
pain, and that he has been told he has numbness of the left 
foot and toe that is caused by nerve damage from his back 
disability.  Regarding his right knee claim, he reported 
right knee pain and a feeling as if the knee is going to give 
out.  He reported he was told by an examiner that he had a 
"sloppy" right knee joint.  

In a Supplemental Statement of the Case (SSOC) provided to 
the veteran in April 1997 the rating criteria regarding 
Diagnostic Code 5293, which addresses intervertebral disc 
syndrome, were provided.  The RO explained that a 20 percent 
disability rating was warranted under Diagnostic Code 5293 
based on the veteran's recurring attacks of moderate 
intervertebral disc syndrome.  The RO further explained that 
a compensable rating for the knee disability was not 
warranted, as there was no evidence of functional impairment, 
reduced range of motion, ligament instability, gait 
disturbance, muscle atrophy or similar manifestations 
warranting a compensable rating.  In written argument dated 
in November 1997 it was asserted that a 40 percent rating was 
warranted for the veteran's back disability, and that the 
Board should make credibility findings addressing the 
veteran's testimony regarding his right knee symptoms.  

In September 1998 the Board remanded this matter to afford 
the veteran the opportunity for a VA examination that 
provided additional evidence regarding the pain and 
functional loss, if any, attributed to the veteran's back and 
right knee disabilities, and to obtain additional treatment 
records.  On remand, the veteran responded to the RO's 
inquiry regarding additional treatment by reporting that he 
had not been treated anywhere since January 1997 for either 
his back or his right knee disabilities.  A VA compensation 
and pension examination conducted in November 1998, and then 
supplemented in December 1998 after additional x-ray evidence 
was obtained, noted the veteran's complaints of being 
constantly aware of back pain, and that he chooses to do 
absolutely no bending or lifting in an attempt to avoid 
exacerbation of back pain.  During a flare-up of back pain he 
reportedly has limitation of walking for only short 
distances, and cannot walk the mile that he can walk when he 
is not having a flare-up.  When he has a flare-up he must 
stay in bed for several days, and suffers restriction of a 
lot of movement in his low back.  Elastic back braces did not 
help.  

Upon examination, the examiner noted the veteran was in no 
distress when sitting or standing, exhibited no limp, no 
scoliosis, no lumbar muscle spasm, normal heel and toe walk, 
erect stature and normal lumbar lordosis.  The pelvis was 
level.  Range of motion measured forward flexion of 70 
degrees which corrected to a point where the fingers were at 
mid tibia.  There was 10 degrees of back extension; right 
lateral bend of 35 degrees and left lateral bend of 40 
degrees were present.  The veteran complained of pain at the 
extremes of that motion, and of tenderness to light touch in 
the paravertebral musculature.  No inner spinous, sacroiliac 
or gluteal  tenderness were noted.  Sitting posture was 
normal.  Deep tendon reflexes of the knee were 3/4 bilaterally; 
of the ankle were 2/5 on the right and 2/4 on the left, with 
no pathologic reflexes in the lower extremities.  Sensation 
in the lower extremities was normal to pin prick.  Quadriceps 
strength, anterior tibial and extensor hallucis longus were 
5/5 bilaterally.  Straight leg raising was to 90 degrees, 
with complaints of pain in the low back during straight leg 
raising on the right.  Hip range of motion testing caused no 
pain and demonstrated 120 degrees of flexion, full extension 
to zero degrees, adduction to 25 degrees, abduction to 45 
degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees bilaterally.  When arising from the 
supine position the veteran exhibited facial grimacing.  The 
examiner noted in one place on the report that the veteran's 
calves measured 36 cm bilaterally and were equal, and on 
another portion of the examination that one measured 26 cm 
and the other measured 36 cm.  As the calves have been 
described as equal bilaterally, it appears that the 26 cm 
measurement reflects an error in transcription, and the 36 cm 
reported elsewhere in the report was the correct measurement.  
With regard to the veteran's reported flare-ups, the examiner 
noted the veteran's reported history of increased pain and 
decreased endurance and range of motion and agreed that 
during such flare-ups the veteran's activity level would 
decrease, but he could not say that his range of motion would 
necessarily change other than as reported by the veteran.  
The examiner's diagnosis was lumbar strain.  He added that 
although the veteran's low back complaints are by history 
quite severe, the objective medical evidence does not reveal 
truly abnormal physical findings.  Regarding a December 1996 
magnetic resonance imaging (MRI) report that showed a tiny 
central disc herniation at L5-S1, the examiner pointed out 
that it is not a surgical problem and is a very common 
finding in an individual of the veteran's age.  There was no 
evidence of disc space narrowing on x-ray.  With regard to 
functional impairment due to spinal pain, the examiner 
explained that pain is subjective and he is unable, on the 
basis of his orthopedic training and experience, to make a 
recommendation for any increase of functional impairment 
simply on the basis of pain. 

The examination of the right knee revealed no evidence of 
pain when walking or standing.  Alignment of the leg was 
normal, with no recurvatum or flexion deformities, no limp 
and no restriction in squatting caused by his knee.  Active 
and passive range of motion was full at 140 degrees, and pain 
free.  No patellofemoral or tibiofemoral crepitus was 
present.  The circumference of the knees was equal 
bilaterally, as was the circumference of the calves.  No soft 
tissue swelling, joint effusion or tenderness were detected 
upon examination.  The veteran reported interim pain under 
the knee cap on the lateral aspect of the right knee, but no 
tenderness there.  Sensation about the knee, patellar tracing 
and alignment were normal.  No subluxation was present, and 
there was a negative apprehension sign.  Ligament examination 
demonstrated a negative Lachman's test and negative pivot 
shift.  No anterior or posterior drawer sign was elicited, 
nor was varus or valgus laxity present.  Strength of the 
quadriceps and the hamstrings was 5/5, and equal bilaterally.  
The examiner concluded that the findings suggest a normal 
knee.  The only flare-up that occurred was over a year prior 
to examination and the examiner reported that he could not 
determine on the date of this examination if on the date of 
that flare-up there was any increased pain, fatigue, 
weakness, lack of endurance or limitation of motion of the 
right knee.  The examiner's diagnosis was arthralgia of the 
right knee.  He added that the complaints of pain are 
unsupported by objective medical evidence, including x-rays, 
and suggested that the earlier diagnosis of chondromalacia 
was made because of the veteran's complaints of pain in the 
absence of other findings.  He also opined that he does not 
believe there is any loss of functional activity because of 
the right knee.  

In a SSOC furnished to the veteran in March 1999 the RO 
explained that a rating of more than 20 percent was not 
warranted for the disability attributed to his back 
disability, and that a compensable rating was not appropriate 
in light of the evidence of record.  The veteran responded in 
May 1999 by indicating he was really very limited in his 
daily activities by back and right knee pain, and felt higher 
ratings were warranted.  In further written argument it was 
asserted on his behalf that higher ratings were warranted 
based on the evidence of frequent flare-ups of pain when 
considered in light of DeLuca v. Brown, 8 Vet. App. 202 
(1995), and 38 C.F.R. §§ 4.14, 4.40.


Applicable laws and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

Intervertebral disc syndrome, when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief is rated 60 
percent disabling.  Severe intervertebral disc syndrome, 
recurring attacks, with intermittent relief, is rated 40 
percent disabling.  Moderate intervertebral disc syndrome, 
recurring attacks, is rated 20 percent disabling.  Mild 
intervertebral disc syndrome is rated 10 percent disabling, 
and postoperative, cured intervertebral disc syndrome is 
assigned a noncompensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Limitation of motion of the lumbar spine is rated 40 percent 
disabling when limitation is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.   

Diagnostic Codes 5294 and 5295 address sacro-iliac injury and 
weakness and lumbosacral strain, respectively, and provide a 
higher rating of 40 percent for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is warranted for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  

Other impairment of the knee is rated as follows:  recurrent 
subluxation or lateral instability that is severe is assigned 
a 30 percent rating.  Symptoms comparable with moderate 
impairment are assigned a 20 percent rating.  Slight 
impairment is rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

    

Analysis

Back disability

The veteran asserts his back disability should be rated more 
than 20 percent disabling, as he suffers flare-ups 
approximately once per week, despite the precautions he takes 
to avoid activities that bring about such flare-ups.  The 
medical evidence of record set out in detail above reveals no 
persistent symptoms of sciatic neuropathy with neither 
characteristic pain nor demonstrable muscle spasm.  Ankle 
jerk is not absent, nor have other neurological findings been 
identified as being attributable to intervertebral disc 
syndrome.  The examination revealed an essentially normal 
back that did not present objective medical evidence of 
functional impairment that was caused by a back disability.  

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this regard, while the Board 
acknowledges the veteran's subjective complaints of pain in 
his back, the record indicates that functional impairment due 
to pain has already been considered by the RO in granting the 
presently assigned evaluations.  Further consideration of the 
veteran's complaints in this regard, without pathological 
findings of additional functional impairment, would therefore 
be duplicative.The veteran's complaints of pain have been 
considered, but the Board notes that the objective evidence 
does not provide pathology of pain.  After thorough 
consideration of the evidence, the Board finds that the 
record does not support a finding that the disability picture 
could accurately be described as pronounced.  Similarly, the 
objective evidence does not present a disability picture that 
suggests that the veteran suffers severe recurring attacks of 
intervertebral disc syndrome with intermittent relief.  

The Board has also considered the record in light of the 
possible application of the rating criteria for different 
Diagnostic Codes, in particular those found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 through 5295, where the codes 
rating disability of the spine are found.  As the record does 
not suggest that the veteran suffered fracture of the 
vertebra or ankylosis of the spine, Diagnostic Codes 5285 
through 5289 are clearly not applicable.  Similarly, 
Diagnostic Codes 5290 and 5291 are not for consideration, as 
they address disability of the cervical and dorsal spine.  

Diagnostic Code 5292, however, rates disability resulting 
from limitation of motion of the lumbar spine.  A 40 percent 
rating is warranted when limitation is severe, but the code 
provides no higher ratings.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  Upon examination, the details of which are 
set out above, the veteran's motion of the lumbar spine was 
not severely limited.  Diagnostic Codes 5294 and 5295 address 
sacro-iliac injury and weakness and lumbosacral strain, 
respectively, and the criteria outlined in Diagnostic Code 
5295 provide a higher rating of 40 percent for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The record does not show 
the veteran's spine lists to the opposite side, nor was there 
a positive Goldthwaite's sign detected upon examination.  The 
record does not show marked limitation of forward bending in 
the standing position.  There were no osteoarthritic changes 
detected on x-ray, nor was a loss of lateral motion 
documenting severe lumbosacral strain.  The examiner 
explained that the 1996 MRI report that showed a tiny central 
disc herniation at L5-S1 did not reflect a surgical problem, 
and still characterized the x-rays as showing no narrowing or 
irregularity of the joint space.  No abnormal mobility was 
detected on forced motion.  Accordingly, the criteria for a 
40 percent rating have likewise not been met.

After considering the veteran's complaints of pain in light 
of the applicable regulations and rating criteria, together 
with the objective medical evidence that refelcts no evidence 
of functional loss due to pain, the Board concludes that a 
rating of more than 20 percent for the disability 
attributable to the veteran's intervertebral disc syndrome is 
not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295.

The veteran has not asserted that the symptoms and 
manifestations of his service-connected intervertebral disc 
syndrome require frequent hospitalization, and in fact 
reported that he had not been treated since January 1997.  
Similarly, he has not reported that he experiences marked 
interference with employment as the result of his back 
disability.  The evidence he has presented does not reflect a 
disability picture that is so exceptional or unusual that it 
is not adequately represented by VA's Rating Schedule.  
Accordingly, the Board does not find that additional action 
is warranted under 38 C.F.R. § 3.321(b)(1).

   

Right knee disability

The veteran asserts that his service-connected right knee 
disability causes pain that severely limits his every day 
activities.  However, the medical evidence obtained upon 
examination does not reflect a disability picture that could 
be characterized as even slight, the lowest level of 
disability required to be present for a compensable rating.  
Examination, including x-rays, revealed a normal knee.  
Complaints of symptoms during a flare-up could not be 
confirmed on examination, as the veteran was not undergoing 
such a flare-up at the time of the examination.  The examiner 
was able to obtain information regarding whether there was 
objective evidence of functional loss due to pain, but found 
no pathology indicative of a right knee disability.  

The Board has also considered whether application of the 
rating criteria for a different Diagnostic Code might avail 
the veteran the opportunity for a compensable rating.  In 
that regard, it is noted that Diagnostic Codes 5256 through 
5263 address disability of the knee and leg.  The record does 
not suggest the veteran suffers from ankylosis of the knee, 
nor is there any evidence of limitation of motion, nonunion 
or malunion of the tibia and fibula, or genu recurvatum.  
Accordingly, Diagnostic Codes 5256, 5260, 5261, 5262 and 5263 
are not for application based on this record.  Likewise, 
there is no evidence of dislocation or removal of cartilage, 
so consideration of Diagnostic Codes 5258 and 5259 is not 
indicated.  The remaining Diagnostic Code, 5257, is the code 
under which this disability has been rated.  

The Board has carefully considered the veteran's descriptions 
of the pain and other symptoms he attributes to his service-
connected right knee disability.  However, in the absence of 
objective evidence of disability attributable to the right 
knee, including impairment caused by pain, the Board finds 
that the disability picture is more accurately reflected by a 
noncompensable rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5257.  Accordingly, 
the veteran's claim seeking an increased rating must be 
denied.  

The veteran has not asserted that the symptoms and 
manifestations of his service-connected right knee disability 
require frequent hospitalization, and in fact reported that 
he had not been treated for it since January 1997.  
Similarly, he has not reported that he experiences marked 
interference with employment as the result of his knee 
disability.  The evidence he has presented does not reflect a 
disability picture that is so exceptional or unusual that it 
is not adequately represented by VA's Rating Schedule.  
Accordingly, the Board does not find that additional action 
is warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating of more than 20 percent for the veteran's 
service-connected intervertebral disc syndrome is not 
warranted.  

An increased (compensable) rating for the veteran's service-
connected right knee disability is not warranted.  


		
	WAYNE M. BRAEUER  
	Member, Board of Veterans' Appeals

 

